        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 1 ofPage
                                                      on 05/20/2020    10 1 of 10



                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
ANDRE WALLACE,
                                                                        Case No.: 7:19-09306-PMH
                                    Plaintiff,
                  -against-                                          Proposed Protective Order and
                                                                     Confidentiality Agreement

KIRSCHENBAUM & PHILLIPS, P.C.,
STEVEN L. ROSENTHAL,
JAMES P. SCULLY,
CADDIS FUNDING, LLC, and
INVESTINET LLC,
                                    Defendants.
-------------------------------------------------------------------X

DISTRICT JUDGE PHILIP M. HALPERN:

                  WHEREAS, all the parties to this action (collectively the “Parties” and

 individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

                  WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order — including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all third parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order — will adhere to the following terms, upon pain of contempt:

                  1.       With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 2 ofPage
                                                      on 05/20/2020    10 2 of 10



    “Confidential” pursuant to this Order, no person subject to this Order may disclose such

    Confidential Discovery Material to anyone else except as this Order expressly permits.

                                   2.    The Party or person producing or disclosing Discovery Material

    (“Producing Party”) may designate as Confidential only the portion of such material

    that it reasonably and in good faith believes consists of:



                                   (a)   previously un-disclosed net worth and financial information

                                         (including tax returns, bank statements, profit/loss statements,

                                         profitability reports or estimates, percentage fees, design fees, royalty

                                         rates, minimum guarantee payments, sales reports, and sale margins);

                                   (b)   previously non-disclosed business plans, service or product-

                                         development information, operations manuals, client lists,

                                         or marketing plans;

                                   (c)   agreements between any of the defendants;

                                   (d)   any information of a proprietary, personal or intimate

                                         nature; or

                                   (e)   any other category of information this Court subsequently

                                         affords confidential status.



                                   3.    With respect to the Confidential portion of any Discovery Material

    other than deposition transcripts and exhibits, the Producing Party or its counsel may

    designate such portion as “Confidential” by: (a) stamping or otherwise clearly marking as

    “Confidential” the protected portion in a manner that will not interfere with legibility or

    audibility; and (b) producing for future public use another copy of said Discovery Material

   Last saved: 5/20/2020 5:35 PM                               2
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 3 ofPage
                                                      on 05/20/2020    10 3 of 10



    with the confidential information redacted.

                                   4.   A Producing Party or its counsel may designate deposition exhibits or

     portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating

     on the record during the deposition that a question calls for Confidential information, in

     which case the reporter will bind that portion of the transcript with the designated testimony

     in a separate volume and mark it as “Confidential”; or (b) notifying the reporter and all

     counsel of record, in writing, within 30 days after: (i) the deposition transcript has been

     provided to counsel for the deponent; or (ii) the court reporter makes the deposition available

     to the deponent for review and inspection, of the specific pages and lines of the transcript

     that are to be designated “Confidential,” in which case all counsel receiving the transcript

     will be responsible for marking the copies of the designated transcript in their possession or

     under their control as directed by the Producing Party or that person’s counsel. During the

     aforementioned period following a deposition, all Parties will treat the entire deposition

     transcript as if it had been designated Confidential. Notwithstanding any of the above, a

     party shall not state at the outset of the deposition that, “We designate the entire deposition

     transcript confidential.”

                                   5.   If at any time before the trial of this action a Producing Party realizes

     that it should have designated as Confidential some portion(s) of Discovery Material that it

     previously produced without limitation, the Producing Party may so designate such material

     by so apprising all prior recipients in writing. Thereafter, this Court and all persons subject

     to this Order will treat such designated portion(s) of the Discovery Material as Confidential.

                                   6.   Nothing contained in this Order will be construed as: (a) a waiver by a

     Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

     protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

   Last saved: 5/20/2020 5:35 PM                              3
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 4 ofPage
                                                      on 05/20/2020    10 4 of 10



     other evidence.

                                   7.       Where a Producing Party has designated Discovery Material as

     Confidential, other persons subject to this Order may disclose such information only to

     the following persons:

                         (a)            the Parties to this action, their insurers, and counsel to their insurers;

                         (b)            counsel retained specifically for this action, including any paralegal,

                                        clerical, or other assistant that such outside counsel employs and assigns to

                                        this matter;

                         (c)            outside vendors or service providers (such as copy-service providers and

                                        document-management consultants) that counsel hire and assign to this

                                        matter;

                         (d)            any mediator or arbitrator that the Parties engage in this matter or that this

                                        Court appoints, provided such person has first executed a Non-Disclosure

                                        Agreement in the form annexed as an Exhibit hereto;

                         (e)            as to any document, its author, its addressee, and any other person

                                        indicated on the face of the document as having received a copy;

                         (f)            any witness who counsel for a Party in good faith believes may be called

                                        to testify at trial or deposition in this action, provided such person has first

                                        executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                                        hereto;

                         (g)            any person a Party retains to serve as an expert witness or otherwise

                                        provide specialized advice to counsel in connection with this action,

                                        provided such person has first executed a Non-Disclosure Agreement in

                                        the form annexed as an Exhibit hereto;

   Last saved: 5/20/2020 5:35 PM                                   4
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 5 ofPage
                                                      on 05/20/2020    10 5 of 10



                          (h)       stenographers engaged to transcribe depositions the Parties conduct in this

                                    action; and

                          (i)       this Court, including any appellate court, its support personnel, and court

                                    reporters.

                          8.        Before disclosing any Confidential Discovery Material to any person

 referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

 to such person, who must sign a Non-Disclosure Agreement in the form annexed as an exhibit

 hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

 counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

 opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

 conclusion of the case, whichever comes first.

                          9.        The Court also retains discretion whether to afford confidential

 treatment to any Discovery Material designated as Confidential and submitted to the Court in

 connection with any motion, application, or proceeding that may result in an order and/or

 decision by the Court.

                          10.       In filing Confidential Discovery Material with this Court, or filing

 portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

 Material (“Confidential Court Submission”), the Parties shall make a request to the Court by

 letter explaining the reasons for seeking to file that submission under seal. If a request for

 redactions is based on another party’s designation of information as confidential, the parties

 shall confer and jointly submit the request for redactions. The letter requesting redactions must

 include as attachments: (1) one full set of the motion papers or other relevant filings with the

 Confidential Materials highlighted (i.e., highlighting those words, phrases, or paragraphs for

 which the party seeks redaction); and (2) only those pages, clean and unredacted, that contain

    Last saved: 5/20/2020 5:35 PM                             5
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 6 ofPage
                                                      on 05/20/2020    10 6 of 10



  Confidential Materials for which the parties seek to be filed under seal.



             11. CHALLENGING CONFIDENTIALITY DESIGNATIONS

                           11.1.     Timing of Challenges. Unless a prompt challenge to a Designating
                           Party’s confidentiality designation is necessary to avoid foreseeable substantial
                           unfairness, unnecessary economic burdens, or a later significant disruption or delay
                           of the litigation, a Party does not waive its right to challenge a confidentiality
                           designation by electing not to mount a challenge promptly after the original
                           designation is disclosed.

                           11.2.    Challenge to Designation. If a Challenging Party contends that a
                           confidentiality designation was not proper, the Challenging Party may at any time
                           give written notice by way of email to the Designating Party stating that it is
                           objecting to the confidentiality designation and providing a summary of reason(s)
                           for the objection(s). Not later than three (3) business days following the issuance
                           of such written notice, the Challenging Party and Designating Party shall meet and
                           confer telephonically, to attempt in good faith to resolve the dispute without the
                           need for Court Intervention. In the event the dispute is not resolved between the
                           Parties during the meet and confer, the Designating Party shall have fourteen (14)
                           days from the date of the telephonic “meet and confer” to apply to the Court for an
                           order specifically designating the Disclosure or Discovery Material at issue as
                           confidential. The Party seeking such an order has the burden of establishing good
                           cause for the Disclosure or Discovery Material to be treated as confidential.

                           11.3.     Treatment of Information While Challenge is Pending. Notwithstanding
                           any challenge to the designation of Disclosure or Discovery Material as
                           Confidential, all materials designated as such must be treated as such and subject
                           to this order until one of the following occurs:

                                      a.       the Designating Party withdraws its confidentiality designation in
                                      writing;

                                      b.        the Designating Party fails to apply to the Court for an order
                                      designating the material confidential within the time period specified above
                                      after receipt of a written challenge to such designation and the failure of the
                                      parties to reach an agreement during the telephonic meet and confer
                                      detailed in paragraph 11.2 above; or

                                      c.        the Court decides the material at issue is not subject to protection
                                      as confidential.

                                12.    Any Party who requests additional limits on disclosure (such as
Last saved: 5/20/2020 5:35 PM                                     6
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 7 ofPage
                                                      on 05/20/2020    10 7 of 10



  “attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

  action serve upon counsel for the recipient Parties a written notice stating with particularity the

  grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

  Parties will address their dispute to this Court.

                                13.   Recipients of Confidential Discovery Material under this Order may use

  such material solely for the prosecution and defense of this action and any appeals thereto, and

  not for any business, commercial, or competitive purpose or in any other litigation proceeding.

  Nothing contained in this Order, however, will affect or restrict the rights of any Party with

  respect to its own documents or information produced in this action.

                                14.   Nothing in this Order will prevent any Party from producing any

 Confidential Discovery Material in its possession in response to a lawful subpoena or other

 compulsory process, or if required to produce by law or by any government agency having

 jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

 reasonably possible, and if permitted by the time allowed under the request, at least 10 days

 before any disclosure. Upon receiving such notice, the Producing Party will bear the burden

 to oppose compliance with the subpoena, other compulsory process, or other legal notice if

 the Producing Party deems it appropriate to do so.

                                15.   Each person who has access to Discovery Material designated as

 Confidential pursuant to this Order must take all due precautions to prevent the unauthorized

 or inadvertent disclosure of such material.

                                16.   To the extent that any Party produces information concerning the identity

 of any putative class members, the Parties and their counsel warrant and represent that they will

 make no attempt to contact said putative class members at any time prior to the issuance of an

 Order from this Court certifying a class pursuant to Fed. R. Civ. P. 23 that includes said putative

Last saved: 5/20/2020 5:35 PM                                  7
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 8 ofPage
                                                      on 05/20/2020    10 8 of 10



 class member.

                                17.   Within 60 days of the final disposition of this action — including all

 appeals — all recipients of Confidential Discovery Material must either return it — including all

 copies thereof — to the Producing Party, or, upon permission of the Producing Party, destroy

 such material — including all copies thereof. In either event, by the 60-day deadline, the

 recipient must certify its return or destruction by submitting a written certification to the

 Producing Party that affirms that it has not retained any copies, abstracts, compilations,

 summaries, or other forms of reproducing or capturing any of the Confidential Discovery

 Material. Notwithstanding this provision, the attorneys that the Parties have specifically

 retained for this action may retain an archival copy of all pleadings, motion papers, transcripts,

 expert reports, legal memoranda, correspondence, or attorney work product, even if such

 materials contain Confidential Discovery Material. Any such archival copies that contain or

 constitute Confidential Discovery Material remain subject to this Order.

                                18.   This Order will survive the termination of the litigation and will continue

  to be binding upon all persons to whom Confidential Discovery Material is produced or

  disclosed.

                                19.   This Court will retain jurisdiction over all persons subject to this Order to

  the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

  contempt thereof.



SO ORDERED:


                                                    May 21, 2020
_________________________________________ Dated: ___________
JUDGE PHILIP M. HALPERN




Last saved: 5/20/2020 5:35 PM                                   8
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 9 ofPage
                                                      on 05/20/2020    10 9 of 10




THE LAW OFFICE OF AHMAD KESHAVARZ            KAUFMAN DOLOWICH & VOLUCK LLP

               /s/
By: __________________________________
                                                        /s/
Ahmad Keshavarz, Esq.                        ________________________________________
16 Court Street, 26th Floor                  Brett A. Scher, Esq.
Brooklyn, New York 11241                     Adam Marshall, Esq.
(718) 522-7900                               135 Crossways Park Drive, Suite 201
ahmad@newyorkconsumerattorney.com            Woodbury, New York 11797
Attorneys for Plaintiff                      (516) 681-1100
                                             bscher@kdvlaw.com
                                             Attorneys for the Defendants
                                             Sharinn & Lipshie, P.C.
                                             Harvey Sharinn
                                             Amanda Moreno


PELTAN LAW, PLLC


       /s/
_________________________________________
David Peltan, Esq.
128 Church Street
East Aurora, NY 14052
(716) 374-5431
davidpeltan@peltanlaw.com
Attorney for Defendants
Caddis Funding LLC and Investinet LLC




Last saved: 5/20/2020 5:35 PM            9
        Case 7:19-cv-09306-PMH
Case 7-19-cv-09306-PMH          Document
                          Document       24 inFiled
                                   22 Filed    NYSD 05/21/20 Page 10 of
                                                      on 05/20/2020     10 10 of 10
                                                                     Page




                                    UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 ANDRE WALLACE,
                                                                        Case No.: 7:19-09306-PMH
                                     Plaintiff,
                   -against-                                          NON DISCLOSURE
                                                                      AGREEMENT

 KIRSCHENBAUM & PHILLIPS, P.C.,
 STEVEN L. ROSENTHAL,
 JAMES P. SCULLY,
 CADDIS FUNDING, LLC, and
 INVESTINET LLC,
                                     Defendants.
 -------------------------------------------------------------------X

  DISTRICT JUDGE PHILIP M. HALPERN:


  I,                                                                , acknowledge that I have read and

  understand the Protective Order in this action governing the non-disclosure of those portions of

  Discovery Material that have been designated as Confidential. I agree that I will not disclose

  such Confidential Discovery Material to anyone other than for purposes of this litigation and that

  at the conclusion of the litigation I will return all discovery information to the Party or attorney

  from whom I received it. By acknowledging these obligations under the Protective Order, I

  understand that I am submitting myself to the jurisdiction of the United States District Court for

  the Southern District of New York for the purpose of any issue or dispute arising hereunder and

  that my willful violation of any term of the Protective Order could subject me to punishment for

  contempt of Court.


  Dated:


  4820-3361-3136, v. 1
